
	
		I
		111th CONGRESS
		1st Session
		H. R. 2916
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Mr. Chaffetz
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide that no recreation grants made using funds
		  from the Land and Water Conservation Fund may be used to acquire land or make
		  improvements in State or local parks.
	
	
		1.Limitation on funding of
			 National Heritage AreasNotwithstanding any other law, no recreation
			 grants made using funds from the Land and Water Conservation Fund may be used
			 to acquire land or make improvements in State or local parks.
		
